
	

113 HR 2246 IH: IDEA MOE Adjustment Act
U.S. House of Representatives
2013-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2246
		IN THE HOUSE OF REPRESENTATIVES
		
			June 4, 2013
			Mr. Ben Ray Luján of New
			 Mexico (for himself and Ms. Michelle
			 Lujan Grisham of New Mexico) introduced the following bill; which
			 was referred to the Committee on Education
			 and the Workforce
		
		A BILL
		To amend the Individuals with Disabilities Education Act
		  in order to limit the penalties to a State that does not meet its maintenance
		  of effort level of funding to a one-time penalty.
	
	
		1.Short titleThis Act may be cited as the
			 IDEA MOE Adjustment
			 Act.
		2.Penalty
			 limitationSection 612(a)(18)
			 of the Individuals with Disabilities Education Act (20 U.S.C. 1412(a)(18)) is
			 amended—
			(1)in subparagraph
			 (B)—
				(A)by striking
			 The Secretary shall reduce the allocation of funds under section 611 for
			 any fiscal year and inserting the following:
					
						(i)ReductionThe
				Secretary shall reduce the allocation of funds under section 611 for 1 fiscal
				year.
						;
				and
				(2)by adding at the
			 end the following:
				
					(ii)Distribution of
				fundsIn any case where a State’s allocation under clause (i) is
				reduced, the Secretary shall distribute to all other States (as that term is
				defined in section 611(g)(2)) that were not subject to a reduction in
				allocation under such clause, the amount by which any State’s allocation under
				section 611(d) was reduced under such clause, in accordance with subclauses
				(II) and (III) of section 611(d)(3)(A)(i) and without regard to paragraphs
				(A)(i)(I) and (B) of section 611(d)(3).
					(iii)Use of funds
				by statesEach State that receives additional funds under clause
				(ii) shall allocate such funds to local educational agencies in accordance with
				section 611(f).
					(iv)No
				consideration for future years allocationNotwithstanding section
				611(d), in calculating the amounts for allocations under such section for
				fiscal year 2013 and all subsequent years, the Secretary, when determining the
				amount a State received under such section for a preceding fiscal year, shall
				not consider—
						(I)any amount by
				which a State’s allocation under such section for fiscal year 2012 or any
				subsequent year is reduced under clause (i); and
						(II)any amount by
				which a State’s allocation increased, pursuant to clause (ii), as a result of a
				State’s reduction in allocation for fiscal year 2012 or any subsequent
				year.
						.
			
